Broyles, C. J.
The defendant was convicted of a felony and recommended to the mercy of the court. The judge thereupon orally announced in open court that the defendant was fined $500, and in default of such payment would serve twelve months upon the chain-gang. In writing out the sentence the solicitor-general, acting for the clerk of the court, inadvertently omitted the number of months specified in the oral sentence as the time of serving upon the chain-gang, thus leaving the time of service indefinite, and the clerk of the court, in entering the sentence upon the minutes of the court, copied it as written by the solicitor-general. At a subsequent term of the court, upon a direct proceeeding for the purpose and after due notice to the defendant, the court, after hearing evidence as to the facts, allowed the sentence and the minutes of the court to be so amended as to conform to the truth and to carry into effect the oral pronouncement of the sentence. Held: Under the authority of Tyler v. State, 125 Ga. 46 (53 S. E. 818), the court did not err in so ruling. The cases cited and relied upon by counsel for the plaintiff in error are distinguished by their particular facts from the Tyler case.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.